  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 1 of 9




Greg J. Fuller
Daniel S. Brown
FULLER LAW OFFICES
Attorneys at Law
161 Main Avenue West
P. O. Box L
Twin Falls, ID 83303
Telephone: (208) 734-1602
Facsimile : (208) 734-1606
ISB #1442
ISB #7538
fullerlaw@cableone.net

Attorneys for Plaintiffs

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

                                         *****

JOHN and JANE DOES 1-134,         )
                                  )                  Case No. 1:16-cv-429-DCN
        Plaintiffs,               )
                                  )
vs.                               )                  PLAINTIFFS’ RESPONSE
                                  )                  TO DEFENDANTS’ MOTION
LAWRENCE WASDEN, Attorney General )                  TO DISMISS (ECF NO. 40)
of the State of Idaho, et al.,    )
                                  )
        Defendants.               )

                                         *****

       COME NOW Plaintiffs, by and through their attorneys of record, Fuller Law

Offices, and hereby responds to Defendants’ Motion to Dismiss as follows:

       The Plaintiffs in this matter have not incorporated the prior Complaint with the

intent of having this Court re-litigate the legal claims that have already been decided. The

prior complaint was incorporated by reference to the extent that each of the Plaintiffs


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 1
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 2 of 9




have important factual information in support of their claims (i.e. nature of conviction,

date of conviction, etc.). As opposed to re-writing the same factual information,

Plaintiffs elected to incorporate the prior Complaint into the Amended Complaint, Part II.

Pursuant to the Court’s Memorandum Decision and Order, it is the intent of Plaintiffs that

this Court apply the various, as-applied constitutional analysis to the Amended Complaint

Part II.
           Defendant’s claim in their Brief in Support of their Motion to Dismiss this action

that Plaintiffs’ claims are barred in their entirety by what they claim to be the applicable

Statute of Limitations.

           This action is being brought pursuant to 42 U.S.C. Section 1983 and 28 U.S.C.

Section 2201 for injunctive and declaratory relief to address the unconstitutionality of

Idaho’s Sexual Offender Registration Notification and Community Right to Know Act as

being both facially and as-applied to Plaintiffs, and each of them, unconstitutional under

a variety of grounds.

           In the case of Wilson v. Garcia, 471 U.S. 261, 105 S.Ct. 1938, 85 L.Ed.2d. 254

(1985), the U.S. Supreme Court set about simplifying, and unifying, the holdings of

various jurisdictions as it related to the establishment of a statute of limitations in civil

rights actions under Section 1983. In its analysis, the Supreme Court first looked to the

language of 42 U.S.C. Section 1988, which directs that the matter of characterization of

the civil rights claim should be treated as a federal question. The Court went on to

conclude that characterization of all Section 1983 claims as a tort action for the recovery

of damages for personal injuries was the best alternative available. Wilson v. Garcia,



PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 2
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 3 of 9




supra, 471 U.S. at 276. Finally, the Supreme Court concluded that, “only the length of

the limitations period, and closely related questions of tolling and application, are to be

governed by state law.” Wilson v. Garcia, 471 U.S. at 268. However, see Wallace v.

Kato, 549 U.S. 384, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007), holding that the accrual

date of a Section 1983 cause of action is a question of federal law that is not resolved by

reference to state law. Idaho sets that limitation period for the commencement of an

action at two (2) years. Section 5-219 Idaho Code. See also, McCabe v. Craven, 145

Idaho 954, 188 P.3d 896 (2008), holding that the statute of limitations applicable to a

Section 1983 action is that which the state provides for personal injury torts.

        Later, in 1990, Congress enacted 28 U.S.C. Section 1658 which contained a four

(4) year catch-all statute of limitations that applied to all Federal statutory enactments

occurring after December 1, 1990. Therefore, any Section 1983 civil rights causes of

action enacted on or after that date were and are subject to the federal four (4) year statute

of limitations, as opposed to the personal injury statute of limitations applicable to the

particular state court forum. See, Jones v. R.R. Donnelly & Sons Co., 541 U.S. 369, 124

S.Ct. 1836, 158 L.Ed.2d 645 (2004).

        All of the above authority relates to civil rights actions seeking claims for

damages. They deal with an event(s) which may be clearly pinpointed as causing damage

to the plaintiff and commencement of the statute of limitations period. This is in contrast

to the facts and claims before this Honorable Court wherein Plaintiffs seek declaratory

and injunctive relief that Idaho SORA is unconstitutional, both facially and as-applied to

the individual Plaintiff, resulting in virtually daily, on-going harm to Plaintiffs in direct


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 3
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 4 of 9




violation of their civil rights under both the Idaho and United States Constitutions.

Defendants’ claim that the filing under this case is barred by the statute of limitations

must fail in that it does not take into consideration that the claims of the various Plaintiffs

fall within the “Doctrine of Continuing Violations” and that Idaho’s two (2) year personal

injury statute of limitations has yet to accrue due to the ongoing daily civil rights

violations suffered by these Plaintiffs. See, Nat'l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 122 S. Ct. 2061 (2002).

       While the Plaintiffs assert that no statute of limitations should apply to the instant

case given the nature of the relief requested (declaratory and injunctive), Morgan presents

an apt analogy of the doctrine of continuing violations, should this Court seek to apply a

statute of limitations. The Plaintiffs are not alleging that a singular act or event damaged

them, for which they seek recourse. The specific factual incidences that Plaintiffs allege

are not being submitted to the Court for the purposes of determining whether or not that

act, standing alone, was a violation of their constitutional rights, but that the conduct is a

continuous chain of violations that is occurring each and every day. In effect, the

Plaintiffs are alleging an ongoing unlawful practice.

       In Morgan, the court stated that “[w]e conclude that a Title VII plaintiff raising

claims of discrete discriminatory or retaliatory acts must file his charge within the

appropriate time period—180 or 300 days—set forth in 42 U.S.C. § 2000e–5(e)(1). A

charge alleging a hostile work environment claim, however, will not be time barred so

long as all acts which constitute the claim are part of the same unlawful employment

practice and at least one act falls within the time period. Id at 122.


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 4
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 5 of 9




       A law can violate the Ex-Post Facto Clause in one of two ways: (1) where the

intent is shown to be punitive, the analysis ends - the law violates the Ex-Post Facto

Clause; or (2) where the intent is civil, a law nonetheless violates the Ex-Post Facto

Clause if its effects are punitive. Smith v. Doe, 538 U.S. 84, 92 (2003).

       In arguing that Idaho SORA does not violate Ex-Post Facto requirements,

Defendants place great weight on the above-referenced case. However, it has been

clearly shown in the Declarations of Dr. James J. Prescott and Dr. Jill Levinson filed as

attachments to Plaintiffs’ Amended Complaint on file herein that the research and data

upon which the United States Supreme Court made its decision in 2004 was prompted by

a study submitted to the Court conducted by a person substantially unqualified in that

field of study and that his conclusions have later been debunked by researchers in the

field of sex offender recidivism far more qualified than the original author. This has

resulted in a long line of cases which have understandably relied upon the holding of the

United States Supreme Court in Smith v. Doe, supra, without taking into consideration

more recent and extensive studies on the matter.

       Furthermore, with the evolution and development of SORA laws in recent years

which have converted regulatory and administrative procedures for safeguarding the

public from those sexual offenders who have been clinically determined to be true

dangers to the public, to statutory schemes that arbitrarily and without any subjective

basis pigeonhole virtually all sexual offenders into a classification of a lifetime of

probation. Also, in the fourteen (14) years which have transpired since the Opinion in

Smith v. Doe, technology in terms of the amount of readily available information through


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 5
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 6 of 9




internet services has exponentially compounded the grossly disproportionate affect that

lifetime registration has on convicted sex offenders, as compared to the punitive level

which the registration imposed upon offenders in 2004.

       Over the past several years, more and more Courts have courageously moved

away from the precedential impact of Smith, rethinking the ex-post facto punitive affect

of lifetime sex offender registration requirements.

       The following cases have considered the validity, under ex-post facto

prohibitions, of state laws requiring sex offenders to register with authorities. Fifth

Circuit - Brown v. Cockrell, 2003 WL 21458751 (N.D. Tex. 2003); Ninth Circuit -

American Civil Liberties Union of Nevada v. Cortez Masto, 719 F. Supp. 2d 1258 (D.

Nev. 2008), - Ala., State v. C.M., 746 So. 2d 410 (Ala. Crim. App. 1999), Alaska - Doe

v. State, 189 P.3d 999 (Alaska 2008), Johnson v. State, 50 P.3d 404 (Alaska Ct. App.

2002), State v. Martin, 33 P.3d 495 (Alaska Ct. App. 2001) - Ark., Setzke v. Norris, 2009

WL 723244 (W.D. Ark. 2009) - D.C. Washington v. Fenty, 611 F. Supp. 2d 45 (D.D.C.

2009), Ind. - Hevner v. State, 919 N.E.2d 109 (Ind. 2010), State v. Pollard, 908 N.E.2d

1145 (Ind. 2009), Wallace v. State, 905 N.E.2d 371 (Ind. 2009), Doe v. O'Connor, 781

N.E.2d 672 (Ind. 2003), Blakemore v. State, 925 N.E.2d 759 (Ind. Ct. App. 2010), Greer

v. Buss, 918 N.E.2d 607 (Ind. Ct. App. 2009), Dowdell v. City of Jeffersonville, 907

N.E.2d 559 (Ind. Ct. App. 2009), transfer denied, 919 N.E.2d 552 (Ind. 2009), Thompson

v. State, 875 N.E.2d 403 (Ind. Ct. App. 2007), Ky. - Cardona v. Com., 2010 WL 199394

(Ky. Ct. App. 2010), review granted, decision vacated, (June 9, 2010), Johnson v. Com.,

2009 WL 102980 (Ky. Ct. App. 2009), La. - Smith v. State, 2009-1765 La. App. 1 Cir.


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 6
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 7 of 9




3/26/10, 2010 WL 1173071 (La. Ct. App. 1st Cir. 2010), State v. Calhoun, 669 So. 2d

1359 (La. Ct. App. 1st Cir. 1996), Me. - State v. Letalien, 2009 ME 130, 985 A.2d 4 (Me.

2009), State v. Diecidue, 2007 ME 137, 931 A.2d 1077 (Me. 2007), Mass. - Roe v.

Farwell, 999 F. Supp. 174 (D. Mass. 1998), Mo.- Doe v. Blunt, 225 S.W.3d 421 (Mo.

2007), Neb. - State v. Simnick, 279 Neb. 499, 779 N.W.2d 335 (2010), N.J. - In re T.S.,

364 N.J. Super. 1, 834 A.2d 419 (App. Div. 2003) (disapproved of on other grounds by,

In re T.T., 188 N.J. 321, 907 A.2d 416, 39 A.L.R.6th 747 (2006)), Ohio - State v.

Strickland, 2009-Ohio-5424, 2009 WL 3255305 (Ohio Ct. App. 11th Dist. Lake County

2009), appeal allowed, 124 Ohio St. 3d 1441, 2010-Ohio-188, 920 N.E.2d 372 (2010)

and aff'd on other grounds, 126 Ohio St. 3d 322, 2010-Ohio-3753, 933 N.E.2d 801

(2010), order vacated in part on reconsideration on other grounds, 127 Ohio St. 3d 1201,

2010-Ohio-4980, 936 N.E.2d 45 (2010), S.D., State v. Trower, 2001 SD 72, 629 N.W.2d

594 (S.D. 2001), Wash. - Doe v. Gregoire, 960 F. Supp. 1478 (W.D. Wash. 1997),

Flowers v. Doyle, 2002 WL 32362243 (W.D. Wis. 2002), Valenti v. Hartford City,

Indiana, 225 F. Supp. 3d 770 (N.D. Ind. 2016), Doe v. Nebraska, 898 F. Supp. 2d 1086

(D. Neb. 2012), Doe v. Miami-Dade County, Florida, 846 F.3d 1180 (11th Cir. 2017),

McGuire v. Strange, 83 F. Supp. 3d 1231 (M.D. Ala. 2015), Florida Action Committee,

Inc. v. Seminole County, 212 F. Supp. 3d 1213 (M.D. Fla. 2016), Charles v. State, 287

P.3d 779 (Alaska Ct. App. 2012), Ray v. State, 262 P.3d 234 (Alaska Ct. App. 2011),

Gonzalez v. State, 980 N.E.2d 312 (Ind. 2013), McVey v. State, 56 N.E.3d 674 (Ind. Ct.

App. 2016), Healey v. State, 986 N.E.2d 825 (Ind. Ct. App. 2013), State v. Redmond, 371

P.3d 900 (Kan. 2016), State v. Buser, 371 P.3d 886 (Kan. 2016), State v. Petersen-Beard,


PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 7
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 8 of 9




304 Kan. 192, 2016 WL 1612851 (2016)), Doe v. Department of Public Safety and

Correctional Services, 62 A.3d 123 (Md. 2013), Connor v. State, 223 Md. App. 1, 115

A.3d 201 (2015), Quispe del Pino v. Maryland Dept. of Public Safety and Correctional

Services, 222 Md. App. 44, 112 A.3d 522 (2015), Sanchez v. State, 215 Md. App. 42, 79

A.3d 405 (2013), Does #1-5 v. Snyder, 834 F.3d 696 (6th Cir. 2016) (applying Michigan

law), Doe v. State, 2015 WL 575847 (N.H. 2015), Doe v. State, 111 A.3d 1077 (N.H.

2015), Riley v. New Jersey State Parole Bd., 2014 WL 4672353 (N.J. 2014), Matter of

G.H., 455 N.J. Super. 515, 190 A.3d 1059 (App. Div. 2018), State v. F.W., 443 N.J.

Super. 476, 129 A.3d 359 (App. Div. 2016), State v. Williams, 2011-Ohio-3374, 2011

WL 2732261 (Ohio 2011), Starkey v. Oklahoma Dept. of Corrections, 2013 OK 43, 305

P.3d 1004 (Okla. 2013), Commonwealth v. Horning, 2018 PA Super 204, 193 A.3d 411

(2018), Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), Gregory v. Pennsylvania

State Police, 185 A.3d 1202 (Pa. Commw. Ct. 2018).

       In each of these cases, “the courts expressed the view, either directly or implicitly,

when considering a state sex offender registration law enacted or amended after a sexual

offense was committed, that the law was not valid under ex-post facto prohibitions.” 63

A.L.R. 6th 351 (2011).

       Plaintiffs assert that no statute of limitations should apply to the instant case, that

the information contained in the Amended Complaint Part II is sufficient to survive

dismissal, and that the facts pled demonstrate ongoing violations, for all Plaintiffs. As

such, Plaintiffs respectfully request that the Defendants’ Motion to Dismiss be denied in




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 8
  Case 1:16-cv-00429-DCN Document 43 Filed 12/07/18 Page 9 of 9




all respects and that they take nothing thereby.

       DATED This 7th day of December, 2018.

                                      FULLER LAW OFFICES



                                      /s/ Greg J. Fuller
                                      Greg J. Fuller
                                      Attorneys for Plaintiffs




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 7, 2018, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel
to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

Lawrence G. Wasden
Attorney General

Steven L. Olsen
steven.olsen@ag.idaho.gov

Chris Kronberg
chris.kronberg@itd.idaho.gov

                                      /s/ Greg J. Fuller




PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO DISMISS - 9
